Citation Nr: 9902689	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97 29-222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for ulcer.

2.  Entitlement to service connection for right leg 
condition.

3.  Entitlement to a compensable evaluation for fracture, 
second finger of the right hand.

4.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection and 
assigned noncompensable evaluations for fracture, second 
finger of the right hand, and pseudofolliculitis barbae, and 
denied the other benefits sought on appeal.  The veteran, who 
had active service from April 1977 to April 1981 in addition 
to 3 years and 9 months of additional prior service, appealed 
that decision to the BVA and the case was forwarded to the 
Board for review. 

The issues of entitlement to compensable evaluations for 
fracture, second finger of the right hand and 
pseudofolliculitis barbae will be addressed in the REMAND 
portion of this decision.


FINDING OF FACT

There is no competent medical evidence that the veteran has 
either an ulcer or a right leg condition.



CONCLUSIONS OF LAW

1. The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for an ulcer.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for a right leg 
condition.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).   However, the Board must determine 
whether the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990)

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability. See Epps v. 
Gober, 126 F.3d 1464 (1997). Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1998), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

In the instant case, even presuming the truthfulness of the 
evidence for the purpose of determining whether a claim is 
well-grounded, as required by Robinette v. Brown, 8 Vet. App. 
69, 73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 
(1993), for the reasons stated below, the record fails to 
establish that the veterans claims are plausible.

During his travel Board hearing, the veteran testified that 
he has had problems with his fight leg and with ulcer-type 
pain since service.  Service medical records show an isolated 
injury to the right knee which produced temporary pain and 
swelling.  There are no findings of an ongoing right leg or 
ulcer condition.  Dispensary passes from the veterans 
employer, submitted by the veteran with a waiver of RO review 
at the travel Board, show that, subsequent to service, the 
veteran reported that his knee (left or right not specified) 
was better and that he could return to regular work in 
December 1984, that he was sent to a health center for 
evaluation of abdominal pain in 1982 and that he reported 
pleuritic and chest pain in 1985.

The veteran has failed to provide some evidence to support 
his contention he has a right leg condition.  His testimony 
reflects that he has not had ongoing treatment.  Thus, his 
only evidence of a current condition is his testimony.  
Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself. Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
Although the Board does not challenge the veracity of the 
veterans testimony, the Board observes that there is no 
competent (i.e., medical) evidence suggesting that the 
veteran has a right leg condition.  The veterans lay 
statements are insufficient to establish a medical diagnosis.  
In light of the evidence of record, the veterans claim that 
he has such a condition must be denied as not well grounded.  

There is no diagnosis of an ulcer in service or subsequent to 
service.  He was treated once for viral gastritis and he was 
briefly assigned to light duty on one occasion with an 
assessment of rule out peptic ulcer.  There is no competent 
medical evidence to show that the veteran has a current 
ulcer.  Again, his statements are insufficient to establish a 
medical diagnosis.  Even if there was evidence to establish a 
current ulcer condition, the veteran has testified that the 
disease was not diagnosed until 1992, and as such there is no 
nexus, either based on medical opinion, chronicity or 
continuity of symptomatology, that would provide a link 
between current disease and service.  Moreover, the Board is 
of the opinion that any treatment records from the medical 
facility visited by the veteran in connection with his 
dispensary passes in the early 1980s would be inadequate, 
either alone or in combination with other evidence, to 
establish a nexus to well-ground the claim.  Thus, his claim 
for an ulcer must be denied as not well-grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellants 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  Although the veteran urges that he 
would like to present for examination regarding his ulcer and 
his leg condition, he has failed to meet his initial burden 
of showing that he currently has either condition.  A VA 
examination, simply to ascertain whether these conditions 
currently exist, is not appropriate.  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
appellant of the elements necessary to well ground his claim, 
and an explanation as to why his current attempt fails.



ORDER

Evidence of a well grounded claim having not been submitted, 
entitlement to service connection for a right leg condition 
is denied.

Evidence of a well grounded claim having not been submitted, 
entitlement to service connection for an ulcer is denied.


REMAND

The Board is of the opinion that additional action is 
required by the RO prior to any further review by BVA of the 
veteran's claims for entitlement to compensable evaluations 
for pseudofolliculitis barbae and fracture, second finger of 
the right hand.  Specifically, the veteran has indicated that 
his conditions have become worse.  A claim that a service-
connected condition has become more severe is well grounded 
where the veteran asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  Although he was scheduled for an 
examination for these conditions, he failed to report at the 
appointed time.  The Board notes that 38 C.F.R. § 3.655 
provides that a claim shall be denied when a veteran fails to 
report for an examination without good cause.  The veteran 
claims, however, that he did not receive proper notice of the 
examinations.  Considering the foregoing, and noting that VA 
is obligated to develop relevant evidence which may include 
medical examinations, the Board concludes that an additional 
VA examination would be helpful to ascertain the status of 
these conditions  See Perry v. Brown, 9 Vet. App. 2, 6 
(1996).  The veteran is informed that if he fails to report 
for the scheduled examination, his claim shall be denied.  
See 38 C.F.R. § 3.655(b) (1998).

Therefore, in light of the foregoing, the Board finds that 
additional development is necessary. Accordingly, this case 
is REMANDED to the RO for the following:

1.  The veteran should be afforded a VA examination 
to determine the current manifestations and 
severity of his pseudofolliculitis barbae and his 
fracture, second finger of the right hand.  The 
examiner should conduct any and all necessary 
evaluations, studies and testing. The examiner 
should record pertinent medical complaints, 
symptoms, and clinical findings.  The examiner is 
specifically requested to offer an opinion as to 
whether any symptomatology manifested by 
pseudofolliculitis barbae and fracture, second 
finger of the right hand, cause any limitation of 
function of the affected parts.  

2. After completion of the above development, the 
RO should readjudicate the case based on the 
additional information.  The RO should consider the 
evidence submitted at the travel Board hearing as 
well.  If the determinations remain adverse to the 
veteran, then both the veteran and his 
representative should be provided with a 
supplemental statement of the case, and be afforded 
the appropriate time in which to respond.

The purpose of this REMAND is to accord due process of law. 
The Board does not intimate any opinion as to the merits of 
these claims, either favorable or unfavorable, at this time. 
The veteran is free to submit any additional evidence in 
connection with the current appeal. No action is required of 
the veteran until further notification.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
